DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 10 May 2021 for the application filed 27 June 2019. Claims 1 and 5--15 are pending:
Claims 2-4 have been canceled;
Claims 11-15 have been withdrawn without traverse on 25 January 2021; and
Claims 1, 5-7, 9, and 10 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/EP2017/084478, filed 22 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (GB1622342.2, filed 29 December 2016) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s amendments and arguments filed 10 May 2021 have been fully considered.
	Applicant’s amendments to Claims 1, 6, 9, and 10 and cancellations of Claims 2 and 4 have overcome the Claim Objections of Claims 1, 2, 4, 6, 9, and 10; these objections have been withdrawn.
Please note the Claim Objections of Claim 5 have not been addressed.
	Applicant’s arguments with respect to the 35 USC 112(b) rejections of Claims 1, 2, 7, 8, and 9 have been fully considered and are persuasive. The 35 USC 112(b) rejections of Claims 1-10 have been withdrawn. Specifically, Applicant has indicated pg. 15 of the published WIPO disclosure provides guidance as to what one of ordinary skill in the art would consider to be “the operational status” of a column.

	Please note the added 35 USC 112(b) rejections of Claims 7-9.
	Please note the added 35 USC 112(d) rejection of Claim 6.
	Applicant’s amendments and arguments with respect to the nonstatutory double patenting rejections of Claims 1-10 as being unpatentable over Claims 1, 13, and 14 of copending Application No. 16/474,455 in view of BANGTSSON and THORSON have been fully considered and are persuasive; these rejections have been withdrawn. Applicant has sufficiently differentiated the copending applications with recently filed amendments in both applications.
	Applicant’s arguments with respect to the 35 USC 102(a)(1)/(a)(2) rejections of Claims 1-8 and 10 as being anticipated by BANGTSSON have been fully considered but are not persuasive.
	Applicant argues that BANGTSSON “does not disclose, either expressly or inherently, each and every feature of amended Claim 1” especially the limitation that requires the “at least one parameter indicative of the operational column capacity” to be “a time of sample for each column to reach a predetermined capacity” (pg. 6-7). Applicant further states that BANGTSSON fails to expressly or inherently disclose this feature and that BANGTSSON does detect “a time of sample for each column to reach a predetermined capacity” (pg. 7, top). Even further, Applicant argues BANGTSSON merely discloses “process time should be known a priori” (pg. 7, top).
	The Examiner respectfully disagrees.
	BANGTSSON discloses a method for determining the binding capacity of each column in the chromatography system, i.e., by utilizing the breakthrough curve of each column, which provides a relationship between residence time (i.e., the claimed “one parameter”) and column binding capacity or solute concentration bound (i.e., the claimed “operational column capacity” and “predetermined capacity”); see p0003, FIG. 6. As shown in FIG. 6 and as indicated throughout the disclosure, the taught columns are monitored in real time for multiple cycles spanning up to 800 minutes and the various sections (203, 205, 207, and 209) are UV absorbance measurements indicative of solute concentrations eluting from the multiple columns in a periodic cycle (Claim 7). Given this established relationship between column binding capacity and residence time, BANGTSSON discloses all features and limitations of the as-amended Claim 1.
	All other arguments have been indirectly addressed.
Claim Objections
Claim 5 is objected to because of the following informalities:
“for each of the at least three columns are performed, [[and ]]the detected parameter in step a) is…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, Claim 7 recites dependency on now-canceled Claim 2. Claims 8 and 9 are also rejected due to their dependency on Claim 7. The Examiner will assume Applicant intended to amend Claim 7 to be dependent on Claim 1.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding Claim 6, the claim recites the limitation “wherein the detected parameter in step a) is a load volume and/or a time of sample for each column to reach a predetermined capacity”. However, Claim 1 has already required that the detected parameter comprise “a time of sample for each column to reach a predetermined capacity”. Thus, Claim 6 fails to include all the limitations of Claim 1 because Claim 6 broadens the scope of what is considered “the detected parameter” to include “a load volume”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by BANGTSSON et al. (US PGPub 2012/0091063 A1).
	Regarding Claim 1, BANGTSSON discloses a method for determining the binding capacities of a chromatography column via the real time measurements of a continuous chromatography process (i.e., a method for monitoring operational status in a continuous chromatography; p0002, p0005). As shown in FIG. 3, the chromatography system comprises more than one column 39, 47, 59 connected in series with multiple detectors 33, 45, 53, 65 for continuously monitoring a feed line and effluent from each column (i.e., at least three columns; p0033). As is well-known to one of ordinary skill in the art, a chromatography column has a unique breakthrough curve that is determined based on how much solute that can bind onto the column at any given time and flow conditions, i.e., a breakthrough curve relates the concentration capacity a column can have against time (or volume or mass loaded) (p0003). Thus, given this breakthrough curve relationship between binding capacity and time, the amount of solute that binds to the column can be calculated if provided the column run time (i.e., residence time), column flow rate, and column volume. Because BANGTSSON discloses monitoring column performance continuously in real-time (i.e., “determining the breakthrough point and the saturation point… could be done automatically in real time… since the feed signal is automatically compensated for”, p0027), BANGTSSON discloses determining the breakthrough point (i.e., a predetermined capacity) based on residence time (i.e., at least one parameter indicative of the operational column capacity of each column… wherein said parameter comprises a time of sample for each column to reach a predetermined capacity).
As indicated, BANGTSSON discloses that the system is able to detect changes in real-time and compensate for such changes by automatically adjusting the breakthrough and saturation switching points between columns, e.g., “these determinations of binding capacities… are used for automatically controlling the start and stop of the different chromatography process steps, i.e. when a certain breakthrough or saturation point level has been reached a control system can control the chromatography system to proceed to the next process step” (p0028) and “any differences in columns binding capacities and/or flow rates can be compensated for” (p0029) (i.e., performing real time trend analysis over time, of each of the at least one detected parameter to identify a deviating behavior of the operational column capacity of each column; initiating actions to eliminate or reduce the effect of the identified deviating behavior, whereby the performance of the continuous chromatography system is maintained; p0027-0029; p0045).
The method is repeated whereby a target sample is continuously purified over subsequent cycles (i.e., configured for continuous purification in a cyclic operation wherein the continuous purification is performed on a sample comprising a target product; p0032-0044).
	Furthermore, as shown in FIG. 6 and as indicated throughout the disclosure, the taught columns are monitored in real time for multiple cycles spanning up to 800 minutes and the various sections (203, 205, 207, and 209) are UV absorbance measurements indicative of solute concentrations eluting from the multiple columns in a periodic cycle (Claim 7). Given this established relationship between column binding capacity and residence time, BANGTSSON discloses all features and limitations of the as-amended Claim 1.
	Furthermore, the limitation “whereby the performance of the continuous chromatography system is maintained” is directed toward an intended result of the claimed method. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
	Regarding Claim 5, as applied to the rejection of Claim 1, BANGTSSON further discloses the chromatography system practices the disclosed method over multiple continuous cycles (i.e., wherein multiple cycles for each of the at least three columns are performed; p0044). Further, the loaded amounts of target molecule on each column is measured over time and calculated over each cycle to carefully monitor any potential propagating issues (i.e., the detected parameter in step a) is related to cyclic performance; the trend analysis in step b) is performed based on cycle number; p0057).
Regarding Claim 6, as applied to the rejection of Claim 1, BANGTSSON further discloses that the breakthrough or saturation point levels are monitored for each column in the chromatography system (i.e., wherein the detected parameter in step a) is load volume and/or time of sample for each column to [reach] a predetermined capacity; p0028; p0029). Further, BANGTSSON discloses the chromatography system monitors these parameters in real time and continuously for several cycles; and, as shown in FIG. 6, the recorded signals at each detector are compared (i.e., the trend analysis in step b) is performed by comparing load time[s] between columns present in the continuous chromatography; p0027-0029; p0032-0045).
	Regarding Claim 7, as applied to the rejection of Claim 1, BANGTSSON discloses a method for monitoring the operational status of a continuous chromatography system configured to operate with at least three columns. BANGTSSON further provides an embodiment wherein four columns 107, 109, 111, 113 are utilized (i.e., wherein the continuous chromatography system comprises at least four columns; FIG. 5; p0048). As referenced earlier, BANGTSSON further discloses the chromatography system continuously monitors certain parameters, e.g., breakthrough and saturation points, for each column and detects any unexpected changes such that variations in feed or effluent concentrations can be compensated for by adjusting changes in feed concentration/mass (i.e., when the operational status of a particular column indicates that action is needed to maintain performance of the continuous chromatography system; p0045). Such steps include bypassing columns (e.g., by redirecting flow) that have exceeded these parameters and subjecting them to column wash steps for eventual addition back to the chromatography cycle (i.e., removing the particular column from the at least four columns used by the continuous chromatography system for continuous purification; performing actions to reinstate the operational status of the particular column; p0028, p0031).
	Regarding Claim 8, as applied to the rejection of Claim 7, BANGTSSON further discloses column wash steps (i.e., the action performed in step c2) comprises running a conditioning process of the particular column; p0028, p0031). BANGTSSON further discloses column equilibration (i.e., a conditioning process) for each column in the chromatography system in each cycle (p0049).
	Regarding Claim 10, as applied to the rejection of Claim 1, BANGTSSON further discloses the monitored variable is feed/effluent concentration (i.e., the detected parameter in step a) is target product concentration in the sample introduced in each column of the continuous chromatography system; p0045). BANGTSSON further discloses an embodiment where UV detectors are utilized to monitor the absorbance of MAb feed and effluent (i.e., MAb concentration) in the columns (p0048).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BANGTSSON or, in the alternative, over BANGTSSON in view of THORSON et al. (US PGPub 2014/0033793 A1).
	Regarding Claim 9, as applied to the rejection of Claim 7, BANGTSSON discloses a method for monitoring the operational status of a continuous chromatography system configured to operate with at least four columns. BANGTSSON is deficient in disclosing that when the operational status indicates a particular column has to be replaced, the action performed in step c2) comprises removing the particular column from the continuous chromatography and replacing the particular column with a new column.
	However, BANGTSSON does disclose column wash steps (p0028, p0031). While BANGTSSON does not explicitly disclose column replacement, one of ordinary skill in the art at the time of the filing of the invention would 
	Alternatively, THORSON discloses methods for maintaining the quality of a chromatography system (abstract). THORSON discloses that when a column efficiency is determined to be too low, the column can be replaced with a new “good” column (p0158). Advantageously, this column exchange would address any deficiently-performing columns and thereby increase the effectiveness of a chromatography system. Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to remove a particular column and replaced with a new column if the particular column was indicated to require replacement as taught by THORSON in the method for monitoring the operational status of a chromatography system taught by BANGTSSON.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777